Citation Nr: 0333983	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  91-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of a noncompensable evaluation assigned to the 
initial grant of service connection for a back scar, residual 
of excision of an epidermal cyst, and a scar of the left 
upper arm, residual of excision of a lipomyoma, effective 
from November 3, 1989.

2.  Timeliness of the veteran's filing for a request for 
waiver of overpayment in the amount of $8,128.00.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1990 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection for a back scar, residual of 
excision of an epidermal cyst, and a scar of the left upper 
arm, residual of excision of a lipomyoma.  A noncompensable 
evaluation was assigned to these scars and the award was made 
effective from November 3, 1989 (the date on which he filed 
his original claim for service connection for the scars).  We 
note that this case is based on an appeal of an initial grant 
of service connection for the aforementioned scars.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected scars for separate periods of time, from 
November 3, 1989, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

During the course of this appeal the Board remanded the claim 
to the RO for additional evidentiary and procedural 
development in November 1992, January 1998 and July 1999.  
The RO confirmed the noncompensable rating assigned for the 
veteran's back and left upper arm scars and he now continues 
his appeal.  The additional issue of timeliness of the 
veteran's filing for a request for waiver of overpayment in 
the amount of $8,128.00 was merged into the current case 
following the veteran's appeal of a June 2001 RO decision.

In written correspondence dated May 2003, the Board informed 
the veteran that the Veterans Law Judge who presided over his 
videoconference hearing in January 1997 had left the Board.  
He was offered the opportunity to be scheduled for another 
hearing with a new Veterans Law Judge.  However, in 
correspondence dated June 2003 the veteran declined the 
offer.

In May 2003, the Board informed the veteran via written 
correspondence that there were pertinent revisions to the 
rating schedule for evaluating skin disorders which were 
implemented on August 30, 2002.  He was given notice of the 
provisions of the new regulations and invited to submit 
additional evidence in support of his claim.  After 
discussion with his representative, the veteran informed the 
Board in a written communication dated November 2003 that he 
had no further evidence to submit and requested the Board to 
proceed with adjudication of his claim.  This issue is now 
properly before the Board for appellate review without 
prejudice to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The objective medical evidence of record demonstrates 
that for the period from November 3, 1989, onwards, the 
veteran's service-connected back scar, residual of excision 
of an epidermal cyst, is not manifested by any disabling 
symptomatology.

2.  The objective medical evidence of record demonstrates 
that for the period from November 3, 1989, onwards, the 
veteran's service-connected scar of the left upper arm, 
residual of excision of a lipomyoma, is manifested by a 
irregularly shaped, discolored and depressed scar measuring 4 
by 4 inches which is not objectively shown to be tender or 
painful.

3.  On November 11, 1999, VA's Debt Management Center (DMC) 
informed the veteran in writing of an overpayment of VA 
benefits in the amount of $8,128.00, and his appellate and 
waiver rights.

4.  A request for waiver of recovery of the $8,128.00 
overpayment of VA benefits was received by VA on October 2, 
2000.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service-connected back scar, residual of excision 
of an epidermal cyst, and scar of the left upper arm, 
residual of excision of a lipomyoma, for the period 
commencing on November 3, 1989, onwards, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (pre-August 30, 2002); 38 C.F.R. §§ 3.655, 
4.14, 4.118, Diagnostic Code 7805 (2003).

2.  A timely request for waiver of recovery of an overpayment 
of VA benefits in the amount of $8,128.00 was not received.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable in the instant case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

With respect solely to the claim for a compensable rating for 
skin scars, we note that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated September 2001, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The letter 
informed the veteran that he needed to respond to VA within 
60 days from the date the letter was issued with information 
regarding the medical records or other supportive evidence he 
desired to have VA obtain for him.  During the course of the 
appeal the case of Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), was decided by the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit").  The Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

It is observed in this case that the veteran was issued a 
letter providing information required under VCAA in September 
2001, over two years prior to the date of this Board 
decision.  In the course of that two-year period, VA has 
continued to assist the veteran in developing evidence 
relevant to the initial rating claim, including obtaining VA 
outpatient treatment records for the period from 1995 to 2001 
and attempting to schedule the veteran for a VA examination 
to address his skin scars in February 2002.   Thus, the 
development of the claim continued for longer than one year 
after the letter of September 2001, and the veteran was 
provided with information about the ongoing development.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for a compensable initial rating for his skin scars and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of the 
three remands which occurred during this appeal.  Good faith 
efforts have also been undertaken to provide him with a VA 
examination addressing the rating issue on appeal.  Finally, 
he has reported in his correspondence of November 2003 that 
there was no further evidence or argument for him to present 
on behalf of his claim and requested that the Board proceed 
with adjudication of his appeal.  From this, we conclude that 
the veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate this claim, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the specific claim for a compensable initial 
rating for skin scars.  For these reasons, further 
development of this issue is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.



 (a.)  Propriety of a noncompensable evaluation assigned to 
the initial grant of service connection for a back scar, 
residual of excision of an epidermal cyst, and a scar of the 
left upper arm, residual of excision of a lipomyoma, 
effective from November 3, 1989.

As previously discussed, this case is based on an appeal of a 
January 1990 RO decision, which had granted the veteran 
service connection for his back and left upper arms scars 
effective from November 3, 1989, the date on which he filed 
his claim for service connection for his scars.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate "staged" ratings 
for his service-connected scars for separate periods of time, 
from November 3, 1989, to the present, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service medical records show that in April 1972 
the veteran underwent excisions of an epidermal cyst from his 
back and a lipomyoma from his left upper arm.  No further 
complications were noted for the remainder of the veteran's 
period of active duty and he was discharged from service in 
June 1974.  Over 15 years later, in October 1989 and again in 
June 1990, he underwent surgery for removal of a cancerous 
lesion on his left bicep near the site of his old lipomyoma 
excision which was diagnosed as dermatofibrosarcoma 
protuberans.  The records indicate that excision of the 
cancerous lesion involved removal of some of the surrounding 
affected subcutaneous and muscle tissue and necessitated 
placement of a skin graft over the excision site.  We note 
that the veteran has since been granted service connection 
for residuals of excision of fibrosarcoma from the left 
biceps area which is rated 20 percent disabling for 
moderately severe impairment of Muscle Group V of the non-
dominant upper extremity due to removal of some of the 
underlying muscle tissues.  (See 38 C.F.R. § 4.73, Diagnostic 
Code 5327-5305 (2003).)  The medical evidence indicates that 
the fibrosarcoma on the left bicep was secondarily related to 
the lipomyoma which was removed during active service.  The 
resulting scar from the removal of the fibrosarcoma on the 
left bicep overlapped the lipomyoma scar at issue.

With respect to the service-connected lipomyoma and epidermal 
cyst scars only, the pertinent medical evidence shows that on 
VA examination in November 1990 the veteran's left arm scar 
was described as an irregularly shaped area of scar tissue 
over the lateral surface of the left upper extremity which 
measured approximate 4 by 4 inches.  There was no evidence of 
infection.  The underlying deltoid and biceps were absent or 
depleted in their lateral portion but the veteran was noted 
to have very adequate flexion of his bicep with good, strong 
bicep contraction.  Hand grasp was equal on both hands with 
normal skin sensation on both sides but with a report of 
slightly more hypersensitivity at the area just inferior to 
the scar.  The examiner commented that "the muscular 
function of the left upper extremity certainly does not seem 
to be embarrassed to any significant extent."  

On VA examination in February 1993 the veteran's left arm 
scar was described as a large, corrugated and disfiguring 
scar which was multi-pigmented and depressed and located on 
the lateral aspect of his upper left arm just below the 
deltoid muscle.  On his back were small scars where his 
sebaceous cyst was removed.

At oral testimony presented at the hearings of December 1990 
and January 1997 the veteran testified, in pertinent part, 
that his left arm scar was tender and when clothing contacted 
the scar he would experience pain.  He reported that he 
occasionally experienced spasms and contractions in the 
muscles underlying the scar and a sensation as if a heavy 
quilt were laying over his left forearm.  He also indicated 
that he experience no difficulties with his back scar.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

In the current appeal, the veteran's service-connected scars 
were evaluated under the schedular criteria contained in 
38 C.F.R. § 4.118, Diagnostic Code 7805.    However, in the 
course of this appeal, the aforementioned rating schedule was 
changed on August 30, 2002.  Therefore, the Board must 
consider the applicability of the provisions of both the old 
and the new ratings schedule for evaluating scars and rate 
the disability resulting from them using the version of the 
regulations which are most favorable to the veteran's claim 
for a compensable rating, whether they be from the old 
ratings schedule or from the newly promulgated one.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If it turns out 
that the new version of the regulation confers the greater 
benefit, however, the award cannot be made effective prior to 
August 30, 2002, the date on which the new regulation was 
implemented.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); VAOPGCPREC 
3-2000.

Under the old rating schedule prior to August 30, 2002, scars 
were rated 38 C.F.R. § 4.118.  In this regulation, Diagnostic 
Code 7803 provided for a 10 percent evaluation for 
superficial scars which are objectively shown to be poorly 
nourished and prone to repeated  ulceration.  Diagnostic Code 
7804 provided for a 10 percent evaluation for superficial 
scars which are objectively shown to be tender and painful on 
objective demonstration.  Diagnostic Code 7805 provided for 
rating the scars based on the limitation of function of part 
affected.  In this regard, we note that the veteran has 
already been assigned a 20 percent evaluation for impairment 
of Muscle Group V, residual of his excision of a 
dermatofibrosarcoma.  

Under the new rating schedule for the period commencing on 
August 30, 2002, scars were rated under a revised version of 
38 C.F.R. § 4.118.  In this version, Diagnostic Code 7801 
rates scars other than the head, face or neck which are deep 
or that cause limitation of motion.  The code provided for a 
10 percent evaluation for a scar covering an area or areas 
exceeding 6 square inches (39 square centimeters).  
Assignment of a 20 percent evaluation was warranted for a 
scar covering an area or areas exceeding 12 square inches (77 
square centimeters).  Assignment of a 30 percent evaluation 
was warranted for a scar covering an area or areas exceeding 
72 square inches (465 square centimeters).  Assignment of a 
40 percent evaluation was warranted for a scar covering an 
area or areas exceeding 144 square inches (929 square 
centimeters).  Otherwise, Diagnostic Code 7805 of the revised 
schedule provided for rating the scars based on the 
limitation of function of part affected.  

We note that in a July 1999 Board remand, the case was 
referred back to the RO so that the veteran could be 
scheduled for another medical examination to determine the 
current status of his service-connected back and left upper 
arm scars.  In written correspondence from the veteran dated 
September 2001, he requested that VA make a favorable 
determination regarding, inter alia, his claim for a 
compensable initial rating for his scars.  In this letter, he 
expressly stated that "(I)f necessary I will report for a 
(compensation and pension) examination."  A review of the 
claims file shows that the RO attempted to comply with the 
July 1999 Board remand and scheduled the veteran for a VA 
examination in February 2002.  Notice was sent of this 
examination to the veteran's last known mailing address.  
However, the veteran failed to show for the scheduled medical 
evaluation and did not provide any good cause for his failure 
to appear.  In this regard, we note that the veteran has sent 
mailed correspondence from, and has received mailed 
correspondence at the mailing address used to notify him of 
the scheduled medical examination both before and after 
February 2002.  As there is no controversy with regard to his 
correct mailing address, we presume that he had received due 
notice from VA that he was scheduled for a medical 
examination in February 2002.

The veteran is legally obligated to report for examination.  
See 38 C.F.R. §§  3.158, 3.326, 3.655 (2002); Olson v. 
Principi, 3 Vet. App. 480 (1992).  Sect. 3.655 of the 
regulations generally states that entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination.  When a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  In cases involving an original or reopened 
claim, or claim for increase, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 

Applying the evidence of record to the applicable rating 
criteria, we conclude that the veteran's left upper arm scar 
is asymptomatic.  Although the objective evidence of record 
indicates that the left upper arm scar is deep, disfiguring 
and discolored, the scar does not affect the veteran's head, 
face or neck such that a compensable evaluation for 
disfigurement may be assigned to it.  Notwithstanding the 
veteran's subjective assertions at his hearing before a 
Veteran's Law Judge to the effect that his scar is painful 
and tender, the medical evidence of record does not 
objectively demonstrate that these symptoms exist.  We 
observe that the VA examination reports of 1990 and 1993 do 
not indicate that the scar is painful.  Therefore, the 
assignment of a compensable evaluation on the basis of a 
tender or painful scar may not be allowed.  

The underlying muscle tissues of the veteran's left arm which 
were damaged or removed when the cancerous lesion was excised 
in 1989 and 1990 have already been contemplated in the 20 
percent rating assigned for impairment to Muscle Group V of 
Part 4 of the rating schedule and the rule against pyramiding 
precludes as from applying the criteria for rating scars 
based on limitation of motion of the affected body part.  See 
38 C.F.R. § 4.14 (2003). 

With respect to the veteran's service-connected back scar, 
residual of excision of an epidermal cyst in service, we 
observe that the veteran has not indicated at his hearings 
that this scar was symptomatic or problematic for him and the 
VA medical examinations of 1990 and 1993 barely make mention 
of the back scar's presence, much less objectively attribute 
any disabling symptomatology to it.  In view of this, we find 
that the assignment of a compensable evaluation for the back 
scar is also not warranted.

We lastly conclude that the assignment of a staged rating 
from November 3, 1989 is not warranted in the present case 
with regard to the rating issue on appeal because the 
noncompensable evaluation assigned for the back scar and left 
upper arm scar is based on the most severe disability picture 
presented by the objective medical evidence associated with 
the record, which encompassed the effective date of the award 
for service connection for the disability to the present 
time.


(b.)  Timeliness of the veteran's filing for a request for 
waiver of overpayment in the amount of $8,128.00.

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Records associated with the claims file from the Florida 
Department of Corrections establish that the veteran was 
serving a prison sentence from April 7, 1998 to August 9, 
2000 at the Zephyr Hills Correctional Institution for a 
felony conviction.  

A review of the veteran's claims file shows that in 
correspondence dispatched on November 11, 1999, he was 
notified by VA that he had received an overpayment of 
benefits and that he was thus indebted to VA for that sum.  
This notice was sent to the veteran's address in prison at 
the Zephyr Hills Correctional Institution.  The 
correspondence contained notice of his right to request a 
waiver of overpayment and the 180-day time limit in which he 
could file an application for the waiver commencing on the 
date the notice of overpayment was dispatched.  The current 
sum of his overpayment is $8,128.00.  

Following the issuance of the November 11, 1999 notice, VA 
received the veteran's request for waiver of overpayment in 
the amount of $8,128.00 on October 2, 2000, which was almost 
eleven months later and well past the 180-day time limit.  In 
his Notice of Disagreement he presented a vague and general 
allegation that enforcement of the collection of the 
overpayment would impose an undue burden upon him and his 
family.  In his Substantive Appeal, he reported that he did 
not recall ever receiving notification of his overpayment 
during his period of incarceration.  He contended that 
because it was possible that he never received such notice 
while in prison, his October 2000 request for waiver of 
overpayment should be deemed to have been timely filed.

Neither the veteran nor his representative has contended in 
the strictest sense that there were any circumstances beyond 
his control which caused a delay in his receipt of the 
notification of his indebtedness in the amount of $8,128.00.  
Although he was incarcerated at the Zephyr Hills Correctional 
Institution at the time the notification was sent, the file 
indicates that VA had sent it to his prison address and there 
is no hard evidence that objectively demonstrates that the 
veteran had either not received it or had received it in an 
untimely manner.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (presumption of regularity of administrative process 
in the absence of clear evidence to the contrary).  Because 
there is no clear evidence to support the veteran's 
allegation that the notification of his indebtedness was not 
received by him or received beyond the time customarily 
required for mailing a response, we conclude that his 
application requesting waiver of recovery of the amount of 
overpayment at issue was not timely filed.

Additionally, we note that there is no evidence of record 
that could be reasonably construed as a timely filed waiver 
request.  Thus, the appellant does not meet the basic 
eligibility requirements for waiver of recovery of an 
indebtedness under 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 
1.962.  Although we are sympathetic to the veteran's current 
financial circumstances, his claim must be denied as a matter 
of law.  The United States Court of Appeals for Veterans 
Claims has held that where the law and not the evidence is 
dispositive of a claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's application for waiver of recovery 
of the overpayment in the amount of $8,128.00 is denied.


ORDER

The claim for an initial compensable evaluation for a back 
scar, residual of excision of an epidermal cyst, is denied.

The claim for an initial compensable evaluation for a scar of 
the left upper arm, residual of excision of a lipomyoma, is 
denied.

As the veteran did not timely apply for waiver of recovery of 
overpayment of pension benefits in the original amount of 
$8,128.00, his appeal with respect to this issue is denied.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



